Citation Nr: 0534312	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-20 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from October 1959 to January 
1962.  He also served in the Army National Guard of New York 
from December 1973 to December 1974 and was on inactive duty 
training from April 19, 1974, to April 21, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Satellite Rating Board in Huntington, West Virginia.  The 
Huntington RO denied service connection for a lumbar disorer.  
The veteran was notified of the decision by the New York, New 
York, RO.

This case was previously before the Board in June 2004, and 
was remanded for additional development and readjudication.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's present lumbar spine disability is related to 
his periods of active service, active duty training, or 
inactive duty training.


CONCLUSION OF LAW

The veteran's current low back disability was not incurred or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(2), 101(24), 106, 1110, 1131, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.6(c) (d), 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The veteran's claim was received in May 1996.  The record 
reflects that he and his representative were provided with 
copies of the February 1997 rating decision; the May 1997 
statement of the case; and the supplemental statements of the 
case issued in February 1999, February 2000, April 2003, and 
September 2005.  By way of these documents, the veteran was 
informed of the evidence needed to support his claim for 
service connection.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claim.

By letters dated in February 2003 and August 2004, the RO 
advised the veteran of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that, at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records and the reports 
of VA examinations in January 1997 and March 2005 have been 
obtained and associated with the claims file.  The veteran 
presented oral testimony at a personal hearing in May 1998 
before a Hearing Officer at the RO.  He also presented oral 
testimony at a Central Office hearing in January 2004 before 
the undersigned Veterans Law Judge.  Copies of the hearing 
transcripts were attached to the claims file.  The veteran 
does not assert that there is additional evidence to be 
obtained or that there is a request for assistance that has 
not been acted on.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist the veteran with 
the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2005).

B.  Law and Regulations for Service Connection 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under 38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2005).  Annual training is an 
example of active duty for training, while weekend drills are 
generally inactive duty training.

C.  Factual Background

Service medical records for the veteran's first period of 
service, from October 1959 to January 1962, show that he was 
evaluated and treated for back pain in May 1961 secondary to 
heavy lifting and again in December 1961 for chronic low back 
strain.  There were no further complaints at the separation 
examination in December 1961.  

A December 1973 examination for the National Guard was 
negative for complaints or findings associated with back 
pain, and clinical evaluation of the veteran's spine was 
normal.  He denied recurrent back pain, and clinical 
evaluation of the spine was normal.

A DA Form 2173, Statement of Medical Examination and Duty 
Status, shows that the veteran was admitted to Cortland 
Memorial Hospital in April 1974 for injuries sustained in a 
bus accident.  That form noted that the veteran was on 
inactive duty at the time of the injury, and found that 
injuries to the left knee and left hip were considered to 
have been incurred in line of duty.  Private treatment 
records from that facility show that the veteran was treated 
for an injury to the left femur and a left hip abrasion.  
There were no complaints or mention of a back injury.  

A June 1974 DD Form 261, Report of Investigation, concerning 
the veteran's injuries in April 1974 indicates that the left 
hip and left knee injuries were incurred in a bus accident 
while enroute to Camp Drum.  A Final Line of Duty 
Determination indicates that those injuries sustained were in 
the line of duty.

Post-service records include a 1980 X-ray report of the 
lumbar spine which showed a very slight scoliosis of the 
lower dorsolumbar spine with convexity to the left.  There 
was loss of the normal lordotic curve of the lumbar spine due 
to muscular spasm and very minimal osteoarthritic changes in 
L1-2.  A private treatment report dated in 1996, notes 
evaluation of the veteran for back pain since April 1993.  A 
CT (computerized tomography) scan of the lumbar spine showed 
mild posterior bulging disc at L4-5.  An MRI (magnetic 
resonance imaging) showed mild disc desiccation with mild 
disc bulge T12-L1 level.  

On VA examination in January 1997, the veteran gave a history 
of back pain since a bus accident in 1974.  X-rays were 
negative for evidence of soft tissue abnormality, and 
alignment was normal.  The joint spaces were well preserved.  
There were mild degenerative changes at L5-S1.  

The veteran presented testimony at a RO hearing in May 1998 
as to the onset of and the severity of his claimed spinal 
disability.  He testified as to the facts surrounding his 
1974 bus accident as well as his subsequent treatment.  
Specifically, he testified that at the time of the accident 
he was enroute to National Guard training and sustained 
injuries to his leg and back.  He testified that he was 
hospitalized at a VA hospital for two days.  He also 
testified as to his current condition, noting that he had not 
been told by any doctor his back disability was related to 
the accident.

In January 2004, the veteran provided testimony at a Central 
Office hearing, essentially similar to that given in 1998.  
At this time he testified that he was treated for back pain 
in the 1970s soon after the accident, but that those medical 
records were unavailable.  

Pursuant to remand by the Board, the veteran again underwent 
VA examination in March 2005.  The claims folder was 
available and carefully reviewed by the examiner.  The 
examiner noted the veteran's active service from October 1959 
to January 1962 and inactive duty training from April 19 
through April 21 in 1974.  The examiner noted the veteran's 
involvement in a bus accident on April 20, 1974.  

It was noted historically that, during his first period of 
service, the veteran was treated on two occasions for back 
pain diagnosed as chronic low back pain.  His separation 
examination in December 1961 was silent with regard to a low 
back disorder.  The examiner concluded that the condition of 
the veteran's low back in service was acute and transitory 
and resolved with treatment, since there was no evidence in 
the claims folder of treatment for up to several years after 
separation.  

With respect to the 1974 bus accident, the examiner noted 
that, although the veteran claimed that he was hospitalized 
for one day at a VA medical center and had subsequent 
physical therapy from a private doctor, there was no evidence 
of such treatment reported on the line-of duty (LOD) form, to 
support or establish chronicity of a low back condition.  
Also, the findings by the doctor on the LOD form, which do 
not include diagnosis of a low back disorder, point out that 
at the time of the accident the veteran did not complain of 
back pain.  Therefore, the examiner deduced that the 
veteran's low back condition arose several years after the 
bus accident in 1974.  

The diagnosis was osteopenia, mild degenerative joint disease 
and disc space narrowing, degenerative joint disease, and 
bulging disc T12-L1 with no herniated disc.  The examiner 
concluded that is not at least as likely as not that any low 
back disability found on current examination is etiologically 
or causally related to any incident of service origin, to 
include, the claimed injury due to a bus accident, or the 
complaints of low back pain during his period of active duty 
in 1961.  


D.  Analysis

The veteran's service medical records from his period of 
active duty show treatment for two episodes of back pain.  
Despite those complaints, and one mention of chronic low back 
strain, he was not later diagnosed as having any chronic 
disability.  See Clyburn v. West, 12 Vet.App. 296, 301 
(1999).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Moreover, no pertinent complaints, findings, or 
diagnosis were recorded at the time of the 1961 examination 
in anticipation of his separation from active duty.  The 
veteran's active duty service medical records therefore do 
not affirmatively establish that a chronic low back 
disability had its onset during active service.  

Further, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service, to include National 
Guard training duty during which he was injured in a bus 
accident.  No examiner has attributed the veteran's current 
lumbar spine strain to military service.  The VA examiner in 
2005 essentially concluded that the veteran's bus accident in 
1974 during his period of inactive duty training did not play 
a role in the development of his current spinal disability.  
The veteran has not brought forth any medical evidence that 
would either refute the 2005 VA opinion or suggest a nexus, 
i.e., a causal relationship, between his spinal disabilities 
and his service, and a layman such as the veteran is not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The single competent medical opinion 
in the record conclusively found no etiological relationship 
between the documented hip and knee injuries in the 1974 bus 
accident and his subsequent development of a lumbar spine 
disability.  As the veteran's current spinal condition has 
not been medically associated with military service, there is 
no foundation upon which to allow the claim.  

In fact, the veteran's current statements placing the 
presence of back symptoms at the time of the 1974 accident 
are contradicted by other evidence compiled 
contemporaneously, which show that he sustained injury to the 
left knee and left hip.  That contrary evidence significantly 
reduces the probative weight to be assigned to the veteran's 
contentions.  The Board notes that there was no report of 
trauma to the low back at, or around, that time.  The medical 
records note no complaints of any of the symptoms that the 
veteran now reports, or any description of the type of injury 
that the veteran now details.  It would appear likely that, 
if the veteran had been hospitalized or treated for a back 
injury in 1974, it would have been documented or the veteran 
would have reported it to medical personnel at that time.  
See Curry v. Brown, 7 Vet. App. 59 (1994) (veteran's version 
of events from the past may be of limited credibility and 
probative value in the absence of medical records showing 
treatment for the claimed disorder).  In this respect the 
Board is not finding or implying that the veteran is 
deliberately or consciously misrepresenting his medical 
history.  Rather, the Board simply concludes that the 
contemporaneous medical records are far more reliable as to 
events in service than is remote memory.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for low back disability and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Service connection for a low back disorder is denied.  




_________________________
ANDREW J.MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


